COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Allen Flores; Shark Ventures, Inc. d/b/a Shark Shack; Bliss,
                            Inc. d/b/a Bliss Lounge; and Barfly Lounge, Inc. d/b/a
                            Playground Patio Bar v. The City of Galveston, Texas;
                            Yaga’s Entertainment, Inc.; and Brian Maxwell, in his
                            Official Capacity only

Appellate case number:      01-20-00042-CV

Trial court case number:    19CV2139

Trial court:                212th District Court of Galveston County

       Appellants, Allen Flores, Shark Ventures, Inc. d/b/a Shark Shack, Bliss, Inc. d/b/a
Bliss Lounge, and Barfly Lounge, Inc. d/b/a Playground Patio Bar, have filed a motion for
expedited hearing and temporary orders in this accelerated appeal. Upon request from the
Clerk of this Court, appellees, The City of Galveston, Texas, Yaga’s Entertainment, Inc.,
and Brian Maxwell, in his Official Capacity only, responded to appellants’ motion. We
deny appellant’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___February 6, 2020___